DETAILED ACTION
Claim(s) 1-15 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2019 is being considered by the examiner.
Claim Objections
Claims 1, 4, 7, 9, and 13 are objected to because of the following informalities:
Regarding Claim 1, lines 4-5 currently reads “measure a rate of transepidermal water loss”, however, it appears it should read --measure the rate of transepidermal water loss-- (emphasis added), as a rate of water loss has been previously recited in line 3.
Regarding Claim 4, line 4 currently reads “detect a humidity”, however, it appears it should read --detect the humidity-- (emphasis added).
Regarding Claim 7, lines 3-4 currently reads “the measurement period”, however, it appears it should read --a measurement period-- (emphasis added).
Regarding Claim 7, line 8 currently reads “a measurement period”, however, it appears it should read --the measurement period-- (emphasis added).
Regarding Claim 9, line 5 currently reads “the closed chamber 120”. It appears the reference number 120 was left in by mistake. The reference number 120 should be enclosed within parentheses or removed. 
Regarding Claim 13, line 3 currently reads “detecting a humidity”, however, it appears it should read --detecting the humidity-- (emphasis added). 
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“transepidermal water loss measurement unit configured to measure a rate of transepidermal water loss …”, in claim 1;
“water loss detection unit configured to detect the humidity and the humidity change …”, in claim 3;
“calibration control unit configured to correct the measured value …”, in claim 3; and
“water loss analysis unit configured to … calculating the transepidermal water loss …”, in claim 4.
The claim limitations are being interpreted as follows:
	a-d. 	The terms “measurement unit”, “detection unit”, “control unit”, and “analysis unit” do not have structural information within the specification filed on 01/16/2019. For the purposes of examination, elements a-d are being interpreted as generic processor/computer components with instructions for performing the function as claimed. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “transepidermal water loss measurement unit”, “water loss detection unit”, “calibration control unit”, and “water loss analysis unit”, in claims 1, 3, and 4, respectively, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification, filed on 01/16/2019, is devoid of any structure that performs the function of the measurement unit, detection unit, control unit, and analysis unit. Further, the instant specification does not disclose any generic computer components, such as a processor or computer, to perform the claimed function of the units. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-15 are rejected due to their dependence from the claim 1.
Claim 14 recites the limitation "the data" in line 5 and 7.  There is insufficient antecedent basis for this limitation in the claim. In light of the specification, it is unclear what “the data” encompasses. Claim 1 recites that the transepidermal water loss measurement device is configured to measure a rate of transepidermal water loss by detecting a humidity and a humidity change. However, the claims, in light of the specification, fail to inform, with reasonably certainty, those skilled in the art about the scope of the invention. Does “the data” encompass just the rate of transepidermal water loss? Or does “the data” also include the humidity levels and change of humidity. For the purposes of examination, “the data” includes at least the measured rate of transepidermal water loss. It is recommended to the Applicant to amend claim 14 to remove “the data” and recite “the rate of transepidermal water loss”, if only the rate is received and displayed. Claim 15 is rejected due to its dependence from claim 14. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robert E. Imhof (Pub. No. US 2006/0243048), hereinafter referred to as Imhof.
The claims are generally directed towards a transepidermal water loss measurement device comprising: a cylindrical closed chamber with a closed end and an open end configured to come into contact with the skin at a position at which a rate of water loss is to be measured; and a transepidermal water loss measurement unit configured to measure a rate of transepidermal water loss by detecting a humidity and a humidity change in the closed chamber.
Regarding Claim 1, Imhof discloses a transepidermal water loss measurement device (Fig. 2, Fig. 3, Abstract, “equipment for measuring vapour flux from a surface e.g. the rate of water loss from human skin”) comprising: 
a cylindrical closed chamber (Fig. 2, Fig. 3, element 12, “cylinder”) with a closed end (Fig. 3, element 16, “closed surface”) and an open end configured to come into contact with the skin (Fig. 3, element 10, “skin”, and para. [0016], “first end which is open and a second end which is closed, the first end being adapted to be placed against the surface”) at a position at which a rate of water loss is to be measured (para. [0037], “cylinder is placed against the skin … output from the sensors are converted to a reading in the desired form, e.g. water vapour flux from the surface”); and 
a transepidermal water loss measurement unit (Fig. 2, Fig. 3, elements 11 and 13, “housing” and “humidity sensor”) configured to measure a rate of transepidermal water loss by detecting a humidity and a humidity change in the closed chamber (para. [0035], “continuously or periodically in order to record the time change of the signals …”, para. [0037-0038], “measure the water vapour flux from the skin … output from the sensors are converted to a reading in the desired form …”, Abstract, “rate of water loss”, the humidity sensor capable of being used to measure both humidity and a humidity change).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert E. Imhof (Pub. No. US 2006/0243048), hereinafter referred to as Imhof, as applied to claim 1 above, and further in view of Hideki Tanaka (Pub. No. US 2016/0157732), hereinafter referred to as Tanaka.
Regarding Claim 2, Imhof discloses the transepidermal water loss measurement device according to claim 1, wherein the transepidermal water loss measurement unit detects the humidity (para. [0035], “continuously or periodically in order to record the time change of the signals …”, para. [0037-0038], “measure the water vapour flux from the skin … output from the sensors are converted to a reading in the desired form …”, Abstract, “rate of water loss”, the humidity sensor capable of being used to measure both humidity and a humidity change).
However, Imhof does not explicitly disclose wherein the transepidermal water loss measurement unit detects an inclination or measurement angle of the closed chamber when detecting the humidity, thereby correcting a measured value of the transepidermal water loss according to the inclination or measurement angle of the closed chamber.
Tanaka teaches of a device for measuring a vital signal of a subject at a skin surface (Abstract, Fig. 1). Tanaka further teaches of a proximity sensor including multiple electrodes (Fig. 4, elements 7A-7D) to measure an electrostatic capacitance change in order to obtain a tilt angle (para. [0078-0080] and para. [0101-0102]). Tanaka further teaches of correcting the measured vital sign in accordance with the magnitude of the tilt angle of the device (para. [0102-0103]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transepidermal water loss measurement unit disclosed by Imhof to also measure an inclination or measurement angle of the device in order to correct a measured value based on the inclination or measurement angle. Tanaka teaches that by measuring a tilt angle of a device, the measured vital sign is able to be corrected based on the tilt angle, in order to measure the vital sign more accurately (para. [0014] and para. [0102]). Further, one of ordinary skill would recognize that combining the proximity sensor to measure a tilt angle taught by Tanaka with the transepidermal water loss measurement device would yield the predictable results of determining a tilt angle in order to correct a rate of transepidermal water loss measurement to yield more accurate results. One of ordinary skill in the art would further recognize that a capacitance measured between the segmented electrodes taught by Tanaka would still vary depending on an angle in the skin contact design of the water loss measurement device disclosed by Imhof.
Regarding Claim 3, modified Imhof discloses the transepidermal water loss measurement device according to claim 2, wherein the transepidermal water loss measurement unit comprises: a water loss detection unit (Fig. 2, Fig. 3, elements 11 and 13, “housing” and “humidity sensor”) configured to detect the humidity and the humidity change in the closed chamber at fixed intervals of time during measurement of the transepidermal water loss and to analyze the detected levels of humidity and the detected humidity changes to calculate thePage 4 of 10National Phase Application of PCT/KR2017/007683 Docket No: Q06719FR01transepidermal water loss (para. [0035], “continuously or periodically in order to record the time change of the signals …”, para. [0037-0038], “measure the water vapour flux from the skin … output from the sensors are converted to a reading in the desired form …”, Abstract, “rate of water loss”).
However, modified Imhof does not explicitly disclose a measurement angle detection unit configured to detect in real time the inclination or measurement angle of the closed chamber at fixed intervals of time when detecting the humidity using at least one acceleration sensor, gyro sensor, or water droplet sensor; and a calibration control unit configured to correct the measured value of the transepidermal water loss by correcting transepidermal water loss data detected by the water loss detection unit according to angle information detected by the measurement angle detection unit.
Tanaka further teaches of a proximity sensor (Fig. 4, element 100, and elements 7A-7D) to detect an inclination or measurement angle while detecting a vital sign of a subject (para. [0102], “comparing the first distance to the fourth distance .. when measuring the body temperature”). Tanaka further teaches that the proximity sensor includes at least an acceleration sensor, gyro sensor, or water droplet sensor (para. [0097] and para. [0101], the sensor being a capacitance sensor capable of determining an inclination of the device). Tanaka further teaches of a calibration control unit (Fig. 4, element 83, “MCU”) configured to correct a measured vital sign according to the angle information detected (para. [0101-0102]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transepidermal water loss measurement unit disclosed by modified Imhof to explicitly detect an angle of inclination through an acceleration sensor, gyro sensor, or water droplet sensor, and modify the processor disclosed by Imhof to explicitly correct a measured value based on the angle information. Tanaka teaches that a capacitance sensor with segmented electrodes allows for the device to measure an inclination of the device (para. [0124]). Further, Tanaka teaches that by measuring a tilt angle of a device, the measured vital sign is able to be corrected based on the tilt angle, in order to measure the vital sign more accurately (para. [0014] and para. [0102]). 
Regarding Claim 4, modified Imhof discloses the transepidermal water loss measurement device according to claim 3, wherein the water loss detection unit comprises: a water content sensing unit including at least one humidity sensor or at least one moisture sensor (Fig. 2, Fig. 3, elements 11 and 13, “housing” and “humidity sensor”) and being configured to detect a humidity in the closed chamber at fixed intervals of time during the measurement of the transepidermal water loss (para. [0035], “continuously or periodically in order to record the time change of the signals …”, para. [0037-0038], “measure the water vapour flux from the skin … output from the sensors are converted to a reading in the desired form …”, Abstract, “rate of water loss”); and a water loss analysis unit (para. [0019], “outputs from the sensors are fed to a processing device …”, and para. [0038], “computer is programmed with a program …”) configured to receive the humidity detected by the water content sensing unit in real time and to analyze the humidity and the humidity change at fixed intervals of time, thereby calculating the transepidermal water loss and converting the calculated transepidermal water loss into transepidermal water loss data (para. [0019], “convert the signals from the sensors to the required type of output or readout … flux of water vapour …”, para. [0038-0039], “converted to a reading in the desired form … water vapor flux from the surface … readings can be taken continuously or periodically …”).
Regarding Claim 5, modified Imhof discloses the transepidermal water loss measurement device according to claim 4.
However, modified Imhof does not explicitly disclose wherein the calibration control unit sets, with respect to the detected rate of transepidermal water loss, a predetermined threshold value corresponding to at least one piece of the angle information including an initial measurement angle, an intermediate measurement angle, a final measurement angle, all intermediate measurement angles during a measurement period, and an Page 5 of 10National Phase Application of PCT/KR2017/007683Docket No: Q06719FR01average measurement angle during measurement period, or adds or subtracts the predetermined threshold value to or from the detected rate of transepidermal water loss, thereby correcting numerical values of the transepidermal water loss.
Tanaka further teaches the microcontroller acquires distance information from the segmented electrode in order to determine if the device is directed to the human skin in an appropriate posture (para. [0102]). Tanaka further teaches that based on the measured tilt angle, the microcontroller refers to a reference table and corrects the measured vital sign depending on the magnitude of the tilt angle (para. [0102]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration control unit disclosed by modified Imhof to explicitly correct a measured transepidermal water loss value based on the angle information of the device. Tanaka teaches that by correcting a vital sign based on a magnitude of the tilt angle, more accurate vital sign measurements are able to be measured (para. [0102]). 
Regarding Claim 6, modified Imhof discloses the transepidermal water loss measurement device according to claim 2.
However, modified Imhof does not explicitly disclose wherein the transepidermal water loss measurement unit detects angle information including at least one of an initial measurement angle, an intermediate measurement angle, a final measurement angle, all intermediate measurement angles during a measurement period, and an average measurement angle during the measurement period when measuring the transepidermal water loss amount; sets a predetermined threshold value corresponding to at least one of the initial measurement angle, the intermediate measurement angle, the final measurement angle, all the intermediate measurement angles, and the average measurement angle, with respect to data of the transepidermal water loss; or adds or subtracts the predetermined threshold value, thereby correcting numerical data of the transepidermal water loss.
Tanaka further teaches the microcontroller acquires distance information from the segmented electrode in order to determine if the device is directed to the human skin in an appropriate posture (para. [0102]). Tanaka further teaches that based on the measured tilt angle, the microcontroller refers to a reference table and corrects the measured vital sign depending on the magnitude of the tilt angle (para. [0102]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration control unit disclosed by modified Imhof to explicitly correct a measured transepidermal water loss value based on the angle information of the device. Tanaka teaches that by correcting a vital sign based on a magnitude of the tilt angle, more accurate vital sign measurements are able to be measured (para. [0102]).
Regarding Claim 7, modified Imhof discloses the transepidermal water loss measurement device according to claim 2.
However, modified Imhof does not explicitly disclose wherein the transepidermal water loss measurement unit determines whether or not the closed chamber is moved by a predetermined reference angle or more during the measurement period in which the humidity changes are measured; requests repeating a process of measuring and analyzing the humidity changes when it is determined that the closed chamber is moved by the predetermined reference angle or more such that the transepidermal water loss, an initial measurement angle, an intermediate measurement angle, a final measurement angle, all intermediate measurement angles during a measurement period, and an average measurement Page 6 of 10National Phase Application of PCT/KR2017/007683 Docket No: Q06719FR01 angle during the measurement period are measured again; and corrects numerical data of the transepidermal water loss when it is determined that the closed chamber is moved by less than the predetermined reference angle by setting a predetermined threshold value corresponding to at least one of the initial measurement angle, the intermediate measurement angle, the final measurement angle, all the intermediate measurement angles, and the average measurement angle, or by adding or subtracting the predetermined threshold value.
Tanaka further teaches of determining if a tilt angle of the device exceeds a predetermined appropriate angle of the device (para. [0081] and para. [0128]). Tanaka further teaches that the device is capable of notifying that the device is at an inappropriate posture (para. [0081-0082]). Tanaka further teaches that if the device is inclined within the predetermined appropriate tilt-range, a microcontroller refers to a reference table to correct the measured vital sign depending on the magnitude of the tilt-angle of the device (para. [0102]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Imhof to explicitly disclose determining if a tilt angle is over a predetermined threshold, and when the angle is within a threshold, the device corrects the vital sign according to the measured angle. Tanaka teaches that when a tilt angle is exceeded, the user is able to be notified by the alarm (para. [0082]). Further, Tanaka teaches that by correcting a vital sign based on a magnitude of the tilt angle, more accurate vital sign measurements are able to be measured (para. [0102]).
Claim(s) 8-10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert E. Imhof (Pub. No. US 2006/0243048), hereinafter referred to as Imhof, as applied to claim 1 above, and further in view of Tetsu Nemoto (JP 2012085983 A), hereinafter referred to as Nemoto.
Regarding Claim 8, Imhof discloses the transepidermal water loss measurement device according to claim 1.
However, Imhof does not explicitly disclose wherein the closed chamber is provided with a pressure-adjusting ventilation unit having a predetermined area and a predetermined thickness on an outer surface of a wall of the closed chamber, the pressure-adjusting ventilation unit functioning to adjust a pressure gradient and a density gradient inside the closed chamber in accordance with a pressure difference and a density difference between an inside space and an outside space of the closed chamber.
Nemoto teaches of a device including a temperature and a humidity sensor for recording a perspiration phenomenon on a skin surface of a patient and detecting a baseline fluctuation from humidity change data (Fig. 1 and Fig. 2, element 2, “temperature and humidity sensor”, and Overview). Nemoto further teaches of a multiple holes (Fig. 1, element 4 and 5) to allow for water vapor and sweat to flow to be detected by the humidity sensor, and allow outflow through the top holes (para. [0020]). Nemoto further teaches that the holes allow for air flow to be adjusted based on the outside air pressure (para. [0021-0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water loss measurement device with holes to allow for ventilation and allow outflow of interval air. Nemoto teaches that the holes allow for the humidity within the sensor to stabilize and retain moisture in order to obtain a humidity measurement (para. [0017] and para. [0020]). 
Regarding Claim 9, modified Imhof discloses the transepidermal water loss measurement device according to claim 8.
However, modified Imhof does not explicitly disclose wherein the pressure-adjusting ventilation unit has a thin film shape having a thickness equal to or smaller than that of the wall of the closed chamber and is provided with multiple ventilation holes that are arranged regularly or irregularly and have an inner diameter that is 1/1000 times a total surface area of the closed chamber 120 or a total surface area of the pressure-adjusting ventilation unit.
Nemoto further teaches that the ventilation unit has a thin film shape with a thickness equal to or smaller than the wall of the chamber (Fig. 1, Fig. 2, elements 1, 4 and 5, and para. [0020]). Nemoto further teaches that the ventilation unit includes ventilation holes and that the hole area of the skin side and the upper surface can be adjusted (para. [0021-0023]). Nemoto further teaches that a hole area of the upper surface that is small allows for greater accuracy in the humidity sensor as the pressure is stabilized and maintained within the chamber (para. [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation unit disclosed by modified Imhof to explicitly have a thickness equal to or smaller than the wall of the chamber and have hole areas that are smaller than a surface area of the chamber. Throughout routine experimentation, and as suggested by Nemoto, one of ordinary skill would recognize that a small ventilation hole allows for the outflow of the air to be slower, therefore, maintaining a pressure and humidity within the device chamber (para. [0023]). 
Regarding Claim 10, modified Imhof discloses the transepidermal water loss measurement device according to claim 8.
However, modified Imhof does not explicitly disclose wherein the pressure-adjusting ventilation unit has a thin film shape thinner than the wallPage 7 of 10National Phase Application of PCT/KR2017/007683 Docket No: Q06719FR01of the closed chamber and is implemented as a ventilating functional thin film that allows outflow of internal air and prevents outflow of vapor therethrough.
Nemoto further teaches that the ventilation unit has a thin film shape (Fig. 1, Fig. 2, elements 1, 4 and 5, and para. [0020]). Nemoto further teaches that the ventilation unit allows for outflow of internal air and prevents outflow of vapor (para. [0017] and para. [0020-0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation unit disclosed by modified Imhof to explicitly include a ventilation unit that allows for outflow of internal air and prevents outflow of water vapor, while being thinner than the wall of the closed chamber. Nemoto teaches that the holes allow for the humidity within the sensor to stabilize and retain moisture in order to obtain a humidity measurement (para. [0017] and para. [0020]). Further, changes in size and proportion of the ventilation unit to be thinner than the wall of the chamber would not perform differently from the prior art, therefore, a thinner wall is not patentably distinct (see MPEP 2114.04, IV). 
Regarding Claim 12, modified Imhof discloses the transepidermal water loss measurement device according to claim 8, further comprising a water content measurement unit provided on a surface of the closed end of the cylindrical closed chamber (Fig. 2, elements 11 and 13, “housing” and “humidity sensor”, and para. [0036]), wherein the water content measurement unit measures the transepidermal water loss by detecting the humidity in the closed chamber (para. [0037-0038], “measure the water vapour flux from the skin … output from the sensors are converted to a reading in the desired form”), displays data of the measured transepidermal water loss on a display unit (para. [0019], “output from the sensors are fed to a processing device such as a microprocessor or PC … flux of the water vapour can be directly displayed”), and transmits the data of the transepidermal water loss information to an external device through a wireless communication network (para. [0019], “output from the sensors are fed to a processing device such as a microprocessor or PC … flux of the water vapour can be directly displayed”, the microprocessor is capable of transmitting the processed data to an external device).
Regarding Claim 13, Imhof discloses the transepidermal water loss measurement device according to claim 12, wherein the water content measurement unit comprises: a water content sensing unit detecting a humidity in the closed chamber (Fig. 2, element 13, “humidity sensor”, para. [0008], “measure the relative humidity …”, and para. [0036-0037], “humidity sensor …”); a water loss analysis unit (Fig. 2, element 11, para. [0019]) that calculates the transepidermal water loss from the humidity detected by the water content sensing unit by analyzing the humidity and the humidity changes measured at fixed intervals of time and which generates data of the transepidermal water loss (para. [0038], “computer programmed with a program so that the output from the sensors are converted to a reading in the desired form, e.g. water vapour flex from the surface”, para. [0039], “readings can be taken continuously or periodically in order to record the time change of the signals and the water vapour flux calculated …”); a display unit displaying a numerical value of the data of the transepidermal water loss generated by the water loss analysis unit (para. [0019], “output from the sensors are fed to a processing device such as a microprocessor or PC … flux of the water vapour can be directly displayed”); and Page 8 of 10National Phase Application of PCT/KR2017/007683Docket No: Q06719FR01a communication unit transmitting the data of the transepidermal water loss generated by the water loss analysis unit through the wireless communication network to the external device such that the data of the transepidermal water loss is shared (para. [0019], “output from the sensors are fed to a processing device such as a microprocessor or PC … flux of the water vapour can be directly displayed”, the microprocessor is capable of transmitting the processed data to an external device).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert E. Imhof (Pub. No. US 2006/0243048), hereinafter referred to as Imhof, in view of Tetsu Nemoto (JP 2012085983 A), hereinafter referred to as Nemoto, as applied to claim 8 above, and further in view of Kellerman et al. (Pub. No. US 2005/0188747), hereinafter referred to as Kellerman.
Regarding Claim 11, modified Imhof discloses the transepidermal water loss measurement device according to claim 8.
However, modified Imhof does not explicitly disclose wherein the pressure-adjusting ventilation unit has a thin film shape thinner than the wall of the closed chamber and is implemented as a flexible thin film made from at least one of silicon, rubber, or poly-series synthetic fiber.
Kellerman teaches an apparatus for measuring the humidity through the use of a humidity sensor (Abstract, Fig. 4, element 25, “humidity sensor”). Kelleman further teaches of a membrane (Fig. 4, element 22) within the humidity sensing system that is permeable to gases and impermeable to liquids (para. [0057]). Kellerman further teaches that the membrane is a thin film shape (Fig. 4, element 22, para. [0057], “thin material”) that is made from a microporous hydrophobic polymeric material, or any material allowing gas to pass through while preventing the passage of liquids, for example, fibrous polytetrafluoroethylene (para. [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation unit disclosed by modified Imhof to explicitly include a microporous material. Kellerman teaches that the membrane allows for the device to reach equilibrium of vapor pressure in order to detect a humidity from the sensor (para. [0021]). 
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert E. Imhof (Pub. No. US 2006/0243048), hereinafter referred to as Imhof, as applied to claim 1 above, and further in view of Lee Pederson (Pub. No. US 2015/0045631), hereinafter referred to as Pederson.
Regarding Claim 14, Imhof discloses a skin care system using a transepidermal water loss measurement device, the system comprising: one or more transepidermal water loss measurement devices according claim 1 (Fig. 2, Fig. 3, Abstract, “equipment for measuring vapour flux from a surface e.g. the rate of water loss from human skin”).
However, Imhof does not explicitly disclose one or more mobile communication devices that receive the data of the transepidermal water loss from at least one of the transepidermal water loss measurement devices through a short- range wireless communication network and displays the data of the transepidermal water loss in a numerical value form by using an application program, thereby allowing a user to recognize information of the transepidermal water loss.
Pederson teaches of an integrated system for skin care by providing personal analysis of a user’s specific situation and supply recommendations to the user based on monitoring measurable skin qualities (Abstract). Pederson teaches of a wearable device (Fig. 11, element 800) for collecting a noninvasive measurement of the skin, which can include water loss (para. [0038], para. [0070-0071], and Table 1). Pederson further teaches that measurements taken from the wearable device can be transmitted through wireless communication to a local unit, for example a smartphone (Fig. 11, element 910, and para. [0071]). Pederson further teaches that the system allows for the user to a smartphone and skincare app to present immediate and long term skin conditions to the user (Fig. 5, para. [0044-0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Imhof to explicitly include wirelessly communicating data from the water loss measurement device and display the data to allow the user to  recognize information of the transepidermal water loss. Pederson teaches that by communicating information to the user based on measured information, the user is provided with advanced knowledge/diagnosis with immediate and long term skincare conditions, which allows the user to take better care of their skin (para. [0046]). 
Regarding Claim 15, modified Imhof discloses the skin care system according to claim 14.
However, modified Imhof does not explicitly disclose a management server supporting the application program executed in the one or more mobile communication devices, providing the information of the transepidermal water loss received from one of the mobile communication devices to another mobile communication device, and providing a user-specific skin caring method and related information on the basis of the information of the transepidermal water loss.
Pederson further teaches of an architecture of a skin health system for testing and treating including a central hub and a mobile device with an application (Fig. 1, Fig. 5, and para. [0044-0045]). Pederson further teaches that the mobile application can receive information from another mobile communication device (Fig. 1 and para. [0034]), and the mobile application provides user specific skin care methods based on the measured transepidermal water loss data (para. [0046] and para. [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Imhof to explicitly present a skin care method to the user based on the measured transepidermal water loss data. Pederson teaches that by communicating information to the user based on measured information, the user is provided with advanced knowledge/diagnosis with immediate and long term skincare conditions, which allows the user to take better care of their skin (para. [0046]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791       

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791